                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LONTEX CORPORATION                                    Civil Action No. 2:18-cv-05623-MMB

                      Plaintiff,

           v.

NIKE, INC.,

                      Defendant.


                PLAINTIFF LONTEX CORPORATION’S REPLY IN SUPPORT OF
                 ITS MOTION TO AMEND FIRST AMENDED COMPLAINT AND
                PARTIALLY DISMISS NIKE’S AMENDED COUNTERCLAIMS AS
                     TO U.S. TRADEMARK REGISTRATION NO. 3,416,236

                                               I.
                                         INTRODUCTION

           A primary purpose of pre-trial litigation is to pare down facts and issues in dispute to

their core, including the number of claims. Lontex Corporation (“Lontex”) provided Nike, Inc.

(“Nike”) with an unequivocal Covenant, protecting Nike from any future enforcement of one of

three registered trademarks asserted in the First Amended Complaint (“FAC”), specifically

Lontex’s design mark in U.S. Registration No. 3,416,236 (hereafter “Design Mark

Registration”).

           Nike offers no reason why Lontex’s amendment should not be granted and Nike’s request

to cancel the Design Mark Registration for alleged fraud should not be dismissed. Instead, it

seeks four “conditions” as handouts for such dismissal, all of which are designed to undermine

the very paring down obtained by Lontex’s Covenant, and none of which have any case support.

           First, Nike asks that it still be allowed to seek cancellation for abandonment as to the

Design Mark Registration. Nike’s feigned attempt at the public service of continuing to seek




41162814
cancellation of this allegedly-abandoned registration does not satisfy the requirements of

15 U.S.C. § 1119 or Article III of the Constitution, both of which were required for Nike to

retain such claim in light of the Covenant. That common law claims might remain in-issue does

not keep the Design Mark Registration dispute “live.”

           Second, Nike requests the dismissal of its claims be “without prejudice,” which ignores

this Court’s practice in dismissing claims for lack of subject matter jurisdiction “with prejudice.”

           Third, Nike’s request for pre-permission to still use all its evidence about the merits of

the now-mooted Design Mark Registration claims at trial or on a fee motion is premature and

unworkable, and an entirely unsupportable “condition” to dismissal. For a jury trial, letting Nike

put on an entire case of alleged non-infringement and invalidity for a registration it now has a

Covenant for is likely a complete distraction and waste of time, but that is appropriately dealt

with through this Court’s pretrial procedures rather than hamstringing the trial by a pre-ruling

here. And use of evidence on a fee motion at the end of this case by either side – at which time

the prevailing party of the entire case will be determined – will be governed by the relevant rules

as applied at that time.

           Fourth, the request to “strike” recitals from the legally-operative Covenant is misplaced.

The Covenant is not a pleading to have “whereas” clauses stricken, nor is it relevant to whether

the Covenant ends the controversy over the covenanted matter.

           Thus, Nike’s attempt to put out its hand and argue for 18 pages about novel conditions it

wishfully would like attached to the granting of this Motion should be rejected.

           Finally, Lontex will resist the almost overwhelming urge to jump into the mud bath that

Nike has drawn by providing partial evidence, incorrect but presently irrelevant statements of

law, posturing for down the road, and generally dumping pounds of content into its Opposition




                                                  -2-
41162814
that has no effect on the resolution of this simple Motion. Lontex could submit all of the

evidence of Nike’s widespread and very-public use of the infringing NIKE PRO COOL

COMPRESSION product mark, the compelling evidence that Lontex had used COOL

COMPRESSION for a decade on, and in connection with, the exact same goods Nike sold under

its infringing product mark, 1 the evidence that supports the Design Mark Registration

infringement notwithstanding Lontex’s decision to focus its case on the other two registrations,

and the dozen other distractions Nike raised. But the Motion and this Reply should and will

remain focused on the essentials necessary to its resolution, not Nike’s attempts to prevue its

positions.

           Ironically, these features of Nike’s Opposition serve to confirm the very “whereas”

clause to which it objects:2

           WHEREAS, Nike has engaged in a scorched-earth tactic of litigation including
           the issuance of approximately two dozen subpoenas, consistently exercised a lack
           of restraint in the conduct of discovery efforts into even the most peripheral
           issues, while resisting and delaying even basic discovery into the facts concerning
           its own wrongdoing despite a massive infringement spanning at least three years
           (including well after receiving a cease and desist letter based on incontestable
           federal trademark registrations and assuring Lontex of a prompt phase-out of its
           use of the marks).

1
  For example, Nike’s Exhibit 4 is a private investigator report that is thoroughly jumbled and unhelpful to Nike’s
aggressive theory that Lontex somehow did not use the COOL COMPRESSION mark. The goods obtained by the
investigator, for example, use an RN number from before Lontex obtained its current RN number in 2005 (years
before Lontex put COOL COMPRESSION on its inside labels), traces product to supposed original buyers that
Lontex never even sold to, shows old outside labels Lontex stopped using in the early 2000s, and relies on double or
triple levels of hearsay, among other defects rendering the evidence irrelevant or immaterial to whether Lontex
consistently used COOL COMPRESSION on inside labels in the decade before Nike began infringing.

2
  Nike’s Exhibit 5 also confirms the WHEREAS clause (Nike took to “delaying even basic discovery”) because it is
a declaration by a witness attaching evidence of a sample garment that Nike obtained in 2016 that it clearly intended
to use since the outset of this case yet kept hidden for over a year. Nike failed to disclose the evidence or witness in
initial disclosures, withheld the pictures from agreed RFP production, omitted it from its Court-ordered contention
interrogatories, and even represented it had no such evidence to the special master. ECF No. 96, p. 2 (“Given
Lontex’s refusal to provide such evidence…[o]nly the customers can corroborate [] whether Lontex’s ‘Sweat it Out’
products contained sewn-in ‘Cool Compression’ content/care labels.” (Emphasis added.)). Nike similarly pre-
screened at least one witness and kept information about his “Cool Compression” inside labels from being produced
in discovery. Thus, Nike’s conduct not only confirms the WHEREAS clause, but may warrant a separate sanction
motion.


                                                         -3-
41162814
(Wagner Dec., Ex. 1 (emphasis added).)

           As discussed further below, the Motion should be granted without condition.

                                II.
SECTION 1119 JURISDICTION NO LONGER EXISTS TO SUPPORT NIKE SEEKING
  CANCELLATION FOR THE DESIGN MARK REGISTRATION FOR ALLEGED
                           ABANDONMENT

           Nike incorrectly asserts that the Court should allow Nike to proceed with its first

counterclaim for cancellation by abandonment of the Design Mark Registration because Lontex

could assert a common law claim for infringement of the design mark and a showing of

abandonment of the design mark would make the Design Mark Registration invalid. (Opposition

at 11.)

           But it is the registration that must remain at issue to give rise to Section 1119 jurisdiction,

not the common law design mark that exists with or without the registration.                    See also

Volkswagenwerk Aktiengesellschaft v. Wheeler, 814 F.2d 812, 819 (1st Cir. 1987) (“the

cancellation of a trademark registration does not extinguish common law rights that registration

did not create”). As reiterated below, there is no question here that Nike no longer has an

interest in the Design Mark Registration to support pursuing a counterclaim for its cancellation,

whether for alleged abandonment or any other reason.

           More precisely, Nike’s first counterclaim alleges that, “[a]s a result of the abandonment

of the mark, all of the Asserted Registrations should be cancelled by the Court under authority of

15 U.S.C. § 1119.” (Dkt. 45, Counterclaim ¶ 23.) The statutory basis for cancellation cited in

Nike’s first counterclaim, Section 1119, applies to “a registered mark,” not a common law mark

or a registered mark that is no longer at-issue between the parties:

           In any action involving a registered mark the court may determine the right to
           registration, order the cancellation of registrations, in whole or in part, restore
           canceled registrations, and otherwise rectify the register with respect to the
           registrations of any party to the action.

                                                    -4-
41162814
15 U.S.C. § 1119. Section 1119 requires that “a controversy as to the validity of or interference

with a registered mark must exist before a district court has jurisdiction to grant the cancellation

remedy.” Ditri v. Coldwell Banker Residential Affiliates, Inc., 954 F.2d 869, 873 (3d Cir. 1992)

(emphasis added). And subject matter jurisdiction is claim-specific. (Mtn. at 6 citing inter alia

Recupero v. New Eng. Tel. & Tel. Co., 118 F.3d 820, 829 (1st Cir. 1997).)

           As a result of Lontex’s Covenant, this is no longer an “action involving a registered

mark” or justiciable “controversy” with respect to the Design Mark Registration and Section

1119’s jurisdiction to cancel the mark is gone. Nike has improperly conflated the design mark

itself with the design mark’s registration, and a claim of interference with the latter is what

creates cancellation jurisdiction under Section 1119.

           Nike’s attempt to distinguish Nike v. Already in this regard is inapt. (See Opposition at

12.) According to Nike, a covenant not to sue must render an entire action moot, otherwise the

parties must continue to litigate all claims. Nike cites no authority to support this nonsensical

position that would waste party and judicial resources.           Contrary to Nike’s unsupported

suggestion, courts regularly dismiss portions of cases involving less than the entire action, even

for related IP. See, e.g., C. Van Der Lely N.V. v. F.lli Maschio S.n.c., 561 F. Supp. 16, 20-21

(S.D. Oh. 1982) (courts “welcome[] the simplification of some issues, and the elimination of

others, made possible by plaintiff’s decision not to pursue” claims on one of the registrations in-

suit). Notably, Nike did not cite or address the Van Der Lely case, despite its prominence in the

Motion and its finding that a counterclaim seeking to invalidate a registered patent should be

dismissed once the plaintiff no longer asserts claims of infringement of that registration.




                                                 -5-
41162814
                               III.
 NIKE CANNOT USE ITS INFRINGEMENT OF LONTEX’S WORD MARKS OR THE
    DESIGN MARK REGISTRATION’S UNDERLYING MARK TO BOOTSTRAP
 STANDING FOR CHALLENGING A SEPARATE DESIGN MARK REGISTRATION

           That Lontex originally sued for infringement of the Design Mark Registration and has

now covenanted not to sue Nike on that mark puts it in no worse posture than if Lontex had

never asserted infringement of the Design Mark Registration to begin with. Nike claims that

perhaps its first counterclaim concerning the Design Mark Registration may live on because it

incorporates the word mark that remains at issue. Nike’s rationale is flawed. Under Nike’s

logic, if a party is sued under a word mark registration and common law, it may always

counterclaim for declaratory relief and cancellation of any design mark registration that

incorporates that mark. As shown above, Section 1119 expressly precludes such blurring.

           It is no wonder Nike located no authority to support its assertion that a defendant has

standing to pursue counterclaims attacking the validity of a registration that has not and now

cannot be asserted by the plaintiff, simply because the registration is related to the marks that are

being asserted. (See Opposition at 13.)

           Nike complains that the controversy over the Design Mark Registration cannot be over

because Nike did not get everything it wants, i.e., cancellation of the mark. But Nike dodges the

constitutional question, specifically whether Nike’s injury-in-fact persists after the Covenant.

Nike cannot unilaterally “create” Article III jurisdiction where there is no threat of harm.

           Article III of the Constitution grants the federal courts the power “to decide legal

questions only in the context of actual ‘Cases’ or ‘Controversies.’” Alvarez v. Smith, 130 S. Ct.

576, 580 (2009). The “case or controversy” requirement is central to the Constitution’s division

of authority among the branches of government, reflecting the “common understanding of what

activities are appropriate to legislatures, to executives, and to courts.” Steel Co. v. Citizens for a



                                                -6-
41162814
Better Env’t, 523 U.S. 83, 102 (1998) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

559-60 (1992)).

           With no threat of suit regarding the Design Mark Registration, Nike has no standing to

import that mark back into this action, “[n]o matter how vehemently the parties continue to

dispute the lawfulness of the conduct that precipitated the lawsuit.” See Already, LLC v. Nike,

Inc., 568 U.S. 85, 91 (2013). This is hardly a “perverse” outcome as Nike suggests, Opposition

at 13, and instead it is the result of foundational principles of Article III courts under the United

States Constitution.

           Even in the very unlikely event that Nike would have ended up showing that “there is no

basis upon which Lontex should be entitled to maintain the equally invalid ‘236 Reg,”

Opposition at 13, the crucial “Article III question is not whether the requested relief would be

nugatory as to the world at large, but whether [the plaintiff] has a stake in that relief.” Lewis v.

Continental Bank Corp., 494 U.S. 472, 479 (1990). Although Nike might “derive great comfort

and joy from the fact that . . . a wrongdoer gets his just deserts, or that the nation’s laws are

faithfully enforced, that psychic satisfaction is not an acceptable Article III remedy because it

does not redress a cognizable Article III injury.” See Steel Co., 523 U.S. at 107.

           As a result of Lontex’s Covenant, Nike lacks a cognizable Article III injury and therefore

Nike’s counterclaim for cancellation by abandonment of the Design Mark Registration must be

dismissed.

                                IV.
 DISMISSAL OF NIKE’S DESIGN MARK REGISTRATION COUNTERCLAIMS FOR
  LACK OF SUBJECT MATTER JURISDICTION SHOULD BE WITH PREJUDICE

           Nike asserts that dismissal of its counterclaims concerning the Design Mark Registration

should be without prejudice. (Opposition at 14.) But Nike ignores that this Court and the Third

Circuit have entered dismissals with prejudice for lack of subject matter jurisdiction. See

                                                  -7-
41162814
Williams v. CVS Caremark Corp., No. 15-5773, 2016 U.S. Dist. LEXIS 93555, at *7 (E.D. Pa.

July 19, 2016) (dismissing claim with prejudice for lack of subject matter jurisdiction); Bradley

v. W. Chester Univ. of the Pa. State Sys. Higher Educ., No. 15-2681, 2015 U.S. Dist. LEXIS

164769, at *13 (E.D. Pa. Dec. 9, 2015) (same); Amtrak v. URS Corp., No. 05-4175, 2007 U.S.

Dist. LEXIS 43510, at *14 (E.D. Pa. June 14, 2007) (same); see also Castro v. United States

Dep't of Homeland Sec., 835 F.3d 422, 450 (3d Cir. 2016) (affirming dismissal with prejudice for

lack of subject matter jurisdiction). And Nike’s reliance on Already is misplaced since in that

action, the court dismissed the counterclaims without prejudice pursuant to Nike’s request as the

moving party and trademark owner. See Already, 568 U.S. at 89 (“Nike moved to dismiss its

claims with prejudice, and to dismiss Already’s invalidity counterclaim without prejudice.”).

                                   V.
       NIKE’S REQUEST TO PRESENT EVIDENCE ABOUT THE DESIGN MARK
             REGISTRATION AT SOME LATER TIME IS PREMATURE

           Nike’s “condition” to retain the ability to use evidence is a strawman, proposed as an

excuse for Nike to preview its strategies for trial and end-of-case fee motions that are not

relevant to this Motion. This requested handout also comes with no case law from Nike even

remotely on-point.

           Whether Nike can find a reason to use evidence about this Design Mark Registration at

trial will be determined by what claims are at issue at trial, the length of trial, the extent of

evidence on various issues, and many other evidentiary and trial management issues. See, e.g.,

Dkt. 26-2, Judge Baylson’s Pretrial and Trial Procedures - Civil Cases § G(2) (“Counsel shall

also be prepared to discuss significant or unusual legal issues concerning the case and

evidentiary issues that may arise during the trial.”). An attempt to present evidence on defenses

to a claim that is no longer at-issue seems a blatant FRE 403 violation, but is appropriately

addressed only at that point.

                                                -8-
41162814
           Whether Nike can find a reason to use such evidence in the parties’ end-of-case fee

motions is premature and will depend on the parties’ presentation and procedural posture at that

time. Nike’s declaration that it is a “prevailing party” simply because Lontex exercised restraint

is legally incorrect. “Rare, indeed, is the litigant who doesn’t lose some skirmishes on the way to

winning the war.” Sivak v. Versen, 2008 U.S. Dist. LEXIS 128747, *6 (S.D. Cal. Jul. 31, 2008)

(denying fees under Copyright Act because plaintiff’s contract victories made it the “prevailing

party” for the entire action, and separate “prevailing party” status for Copyright claims was

inconsistent with the law on prevailing parties). Thus, “[a] plaintiff is a ‘prevailing party’ for the

purposes of an attorney’s fee award if she succeeds ‘on any significant issue in litigation which

achieves some of the benefit the parties sought in bringing suit.’” Leaman v. Wolfe, 2017 U.S.

Dist. LEXIS 18333, *16-17, 2017 WL 528280 (E.D. Penn. Feb. 9, 2017) quoting Mancini v.

Northampton Cty., 836 F.3d 308, 321 (3d Cir. 2016). The rule is even so strong that “courts

should not reduce fees simply because some of a prevailing party’s related claims are

unsuccessful.” McKenna v. City of Phila., 582 F.3d 447, 457 (3d. Cir. 2009) (italics in original).

           It is premature to make evidentiary rulings about what evidence may or may not be

appropriate for resolution of any fee-shifting issues at the end of the case, or condition granting

of the Motion on pre-authorizing Nike to submit whatever evidence it wishes concerning the

winnowed claims.

                                 VI.
 THERE IS NO BASIS TO STRIKE “WHEREAS” CLAUSES FROM THE COVENANT

           Nike further requests that the Court strike “whereas” clauses from Lontex’s Covenant.

(Opposition at 17.) Once again, Nike cites no authority to support such an unheard-of request.

The proper analysis focuses on the terms of the Covenant, not the “whereas” clauses. See

Already, 568 U.S. at 93 (“we begin our analysis with the terms of the covenant”). And once it is



                                                -9-
41162814
determined that the Covenant encompasses claims regarding the Design Mark Registration, Nike

ceases to have standing and those claims are rendered moot. See id. The covenant is not a

pleading to have terms “stricken,” but a legally-operative document that changed the legal status

of Nike and Lontex by its execution. Nike cannot rewrite the “whereas” clauses, and provides no

basis for its request simply because it disagrees with those “whereas” statements.

                                           VII.
                                        CONCLUSION

           Based on the foregoing, Lontex respectfully requests that the Court grant Lontex’s

motion to amend the first amended complaint to remove the Design Mark Registration and

partially dismiss Nike’s Counterclaims as to the Design Mark Registration, and do so without the

conditions requested by Nike.

Dated:          January 24, 2020                  TROUTMAN SANDERS LLP


                                                  By: /s/ Ben L. Wagner
                                                      Ben L. Wagner (CA SBN 243594)
                                                      ben.wagner@troutman.com
                                                      Admitted Pro Hac Vice
                                                      11682 El Camino Real, Suite 400
                                                      San Diego, CA 92130-2092
                                                      Telephone: 858-509-6000
                                                      Facsimile: 858 509 6040

                                                       Michael B. Dubin, Esq.
                                                       (PA SBN 70681)
                                                       SEMANOFF ORMSBY GREENBERG &
                                                       TORCHIA, LLC
                                                       2617 Huntingdon Pike
                                                       Huntingdon Valley, PA 19006

                                                       Attorneys for Plaintiff
                                                       LONTEX CORPORATION




                                              - 10 -
41162814
                                  CERTIFICATE OF SERVICE

           I hereby certify that on January 24, 2020, a true and correct copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent via e-mail to all parties by operation of the court's electronic filing system

or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court's CM/ECF System.



                                               /s/ Ben L. Wagner
                                               Ben L. Wagner




                                                - 11 -
41162814
